Citation Nr: 0528956	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C. § 1151 due to a 
misdiagnosis by the Department of Veterans Affairs that 
caused or contributed to cause the veteran's death.

3.  Eligibility for Survivors' and Dependents' Educational 
Assistance under the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1946.  He died in May 1997, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. Paul, 
Minnesota, that denied the above claims.

The appeal is remanded to the RO via the Appeal Management 
Center in Washington, DC.  


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268 (1998).  In other words, where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Id.  The appellant argues the requirements of the Board's 
January 2004 remand were not met in this case, and the Board 
agrees, particularly in this case where VA has a heightened 
duty because the veteran's service records were likely 
destroyed, presumed to have been lost in a 1973 fire at the 
National Personnel Records Center 


facility located in St. Louis, Missouri.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

All forms of cancer are radiogenic diseases.  38 C.F.R. 
§ 3.311 (2005).  The appellant contends the veteran's fatal 
squamous cell carcinoma of the tongue was the result of 
ionizing radiation exposure in service.  She does not assert 
the veteran was a participant in atmospheric nuclear weapons 
testing or an occupant of Hiroshima or Nagasaki, and the 
evidence does not demonstrate such.  Development of the claim 
therefore falls under the category of "other exposure 
claims" as discussed at 38 C.F.R. § 3.311(a)(2)(iii).  For 
these claims, a dose estimate must be obtained from the Under 
Secretary of Health, and this has not been accomplished, 
despite the Board's January 2004 remand instruction to 
develop the claim pursuant to 38 C.F.R. § 3.311.

The Board also remanded the case to allow for a medical 
opinion that would address the relationship, if any, between 
claimed in-service asbestos exposure and squamous cell 
carcinoma of the tongue, the cause of the veteran's death.  
The March 2005 VA medical opinion, however, does not answer 
the question posed in the Board's remand instructions.  
Instead, the opinion solely addresses the section 1151 issue, 
with the exception of the final sentence, which states the 
generality that "there appears to be an increased risk of 
developing tongue cancer in people with exposure to 
asbestos."  This is an inadequate opinion for VA 
adjudication purposes.

Finally, the case was remanded in January 2004 to also comply 
with VA's duty to notify.  Specifically, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  In what can be considered a fourth element of the 
requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C.A. § 5103A(g).  The RO should take this opportunity on 
remand to issue a development letter containing the above 
four elements as they relate to Dependency and Indemnity 
Compensation claims under the provisions of 38 U.S.C.A. 
§ 1151 and claims for educational assistance under the 
provisions of Chapter 35.

Accordingly, this case is remanded for the following actions:

1. Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim under the provisions of 38 U.S.C.A. 
§ 1151 and the Chapter 35 education 
benefits claim; (2) the information and 
evidence that VA will seek to obtain on 
her behalf; (3) the information or 
evidence that she is expected to provide; 
and (4) request or tell her to provide any 
evidence in her possession that pertains 
to the claims.  A copy of this 
notification must be associated with the 
claims folder.

2.  Obtain an addendum to the March 2005 VA 
medical opinion.  The claims file must be 
made available to the reviewing physician, 
and the physician should indicate in the 
addendum report that the claims file was 
reviewed.  Following a review of the claims 
file, the physician, preferably the original 
reviewing physician, should provide an 
opinion as to whether the veteran's in-
service exposure to asbestos, if any, caused 
his squamous cell carcinoma of the tongue.  A 
rationale for any opinion expressed should be 
provided.  

3.  Request all available records 
concerning the veteran's exposure to 
radiation, to include, but not limited to, 
the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141) and any other records which may 
contain information pertaining to the 
veteran's radiation dose in service.  If a 
service record of occupational exposure to 
ionizing radiation, to include DD Form 
1141, is not found, prepare a written 
request to the appropriate branch of the 
service.  See Veterans Benefits 
Administration's Adjudication Procedure 
Manual M21-1, Part III, 5.11-5.12 (Change 
130, Nov. 18, 2004) (M21-1).  

4.  Readjudicate the claims on appeal with 
consideration of any additional 
information obtained as a result of this 
remand.  If any claim remains denied, 
furnish the appellant and her 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.  The 
appeal should be returned to the Board for 
appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

